Title: To Benjamin Franklin from William Hodgson, 1 March 1782
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 1 March 1782
I wrote you a few posts ago, I there mentioned that my funds were more than exhausted, & the demands continue. There is some hope of relief Mr Burke having obtained leave of the House to bring in a Bill for a general Exchange of Prisoners & there is some hope of Success, tho’ I must own I am not very sanguine in my expectations unless we have a Change of Men, which perhaps may be the Case after what passed last night which being matter of public Notoriety I need not mention to you, If it shoud produce any change of measures that desireable Object Peace may still be within our Reach; Mr L—— [Laurens] in answer to a Note I sent him of the present opportunity says “he considers himself as restricted from writing to persons abroad, but that he is attempting to do good & will do all in his Power;”— You know If I can be of any use you may Command my utmost Attention being most truly— Yrs Sincerely
William Hodgson
 
Addressed: To / Dr. Franklin
